PER CURIAM.
It appears that by the error of a clerk a check for an overassessment of taxes due the plaintiff was made to another party and then sent to the plaintiff. On discovery of the error, the plaintiff consented to a correction of the cheek, but before the check could be corrected and paid considerable time had elapsed, on account of which plaintiff seeks to have an additional allowance of interest on the overpayment. The Commissioner allowed additional interest, but not sufficient to cover the amount to which plaintiff is entitled by reason of the delay. Subsequently, the general counsel for the Bureau of Internal Revenue filed an opinion in whieh we concur, that there was no defense to the claim, and in substance that interest should be computed and allowed up to and within thirty days of the date of the corrected check. The date of the corrected cheek was October 27, 1928, and the date to which* interest should be computed is therefore September 27,1928. When so computed, the amount due the plaintiff was found by the Bureau to be $674.41. Judgment will accordingly be rendered to the plaintiff for the amount so found to be due.